ORDER

The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent David M. Lawson had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent made false statements to a couple who had retained him in a breach of contract matter; failed to follow the couple’s instructions to bring a motion to dismiss; failed to timely advise the couple that a hearing would not take place; and charged the couple for services he had not rendered and for copying costs which the couple had not authorized.
Along with the petition, the Director filed the parties’ stipulation for discipline. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility-
The Court, having been advised that respondent has repaid the couple for the unauthorized costs and unsubstantiated billings, and having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, David M. Lawson hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.